Name: Council Regulation (EEC) No 3211/90 of 29 October 1990 amending Regulations (EEC) No 3896/89, (EEC) No 3897/89 and (EEC) No 3898/89 in respect of the system of generalized tariff preferences applied to certain products originating in Bolivia, Colombia, Ecuador and Peru
 Type: Regulation
 Subject Matter: trade policy;  economic conditions;  leather and textile industries;  industrial structures and policy
 Date Published: nan

 8 . 11 . 90 Official Journal of the European Communities No L 308/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3211/90 of 29 October 1990 amending Regulations (EEC) No 3896/89, (EEC) No 3897/89 and (EEC) No 3898/89 in respect of the system of generalized tariff preferences applied to certain products originating in Bolivia, Colombia, Ecuador and Peru the point of jeopardizing and even setting back their development ; Whereas the Community has delivered a favourable opinion concerning the request for support for the special cooperation programme presented by the Colombian Government ; whereas, in order to increase the export earnings of the countries concerned and improve growth rates, they should be given increased aid, on an excep ­ tional, temporary basis, by granting them a system of generalized tariff preferences consisting of exemption from quotas and ceilings and the according of duty-free treatment for industrial and textile products, and the according of duty-free treatment for a specified list of products in the agricultural sector ; whereas this system should be granted to them for the period of the special programme, i.e. four years, without prejudice to the annual nature of the Community's generalized prefe ­ rences scheme, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas Regulations (EEC) No 3896/89 (3), (EEC) No 3897/89 (4) and (EEC) No 3898/89 (*) apply generalized tariff preferences for 1990 to certain industrial products, to textile products and certain agricultural products origi ­ nating in the developing countries ; Whereas the Community applies to those countries, which include Bolivia, Colombia, Ecuador and Peru, preferential treatment by reference notably to their degree of development and competitiveness ; whereas for the industrial and textile sector this gives rise to suspension of the duty within a quota and an individual tariff ceiling and to a reduction in the customs duty without any quan ­ titative limit for agricultural products, with the exception of five products which are subject to a fixed amount at a reduced duty ; Whereas cocaine production is being developed in Bolivia, Colombia, Ecuador and Peru to the detriment of lawful agricultural production, the earnings from which enter those countries' economies ; whereas this situation results in a substantial decline to those countries' export resources ; Whereas cocaine trafficking seriously undermines those countries' social integrity and impairs their economies to HAS ADOPTED THIS REGULATION : Article 1 Articles 7, 8 and 9 of Regulation (EEC) No 3896/89 shall not apply to the imports in question from Bolivia, Colombia, Ecuador and Peru . Article 2 1 . Eligibility for the arrangements laid down in the first paragraph of Article 1 of Regulation (EEC) No 3897/89 shall apply to products originating in Bolivia, Colombia, Ecuador and Peru. 2. Articles 2, 8 , 11 and 12 of Regulation (EEC) No 3897/89 shall not apply to Bolivia, Colombia, Ecuador and Peru. 3 . Bolivia, Colombia, Ecuador and Peru shall be with ­ drawn from the list of countries given in Annex V to Regulation (EEC) No 3897/89 . (') Opinion delivered on 12 October 1990 (not yet published in the Official Journal). (2) Opinion delivered on 19 September 1990 (not yet published in the Official Journal). 0&gt;) OJ No L 383, 30. 12. 1989, p. 1 . (4) OJ No L 383, 30. 12. 1989, p . 45. 0 OJ No L 383, 30. 12. 1989, p . 90. No L 308/2 Official Journal of the European Communities 8 . 11 . 90 Article 3 2. Bolivia, Colombia, Ecuador and Peru shall be with ­ draw from the list of countries given in Annex III to Regulation (EEC) No 3898/89 . Article 4 This Regulation shall enter into force on the fifth day following its publication in the Official Journal of the European Communities. 1 . Eligibility for the arrangements laid down in the third indent of the first paragraph of Article 1 and in Article 6 (2) of Regulation (EEC) No 3898/89 shall apply to the products originating in Bolivia, Colombia, Ecuador and Peru listed in the Annex to this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 October 1990. For the Council The President A. BATTAGLIA 8 . 11 . 90 Official Journal of the European Communities No L 308/3 ANNEX List of products mentioned in Article 3 (1) (a) (b) Order No CN code Description (1 ) (2) (3) 58.0015 0101 19 10 Horses for slaughter 58.0020 0104 20 10 Goats, pure breeding animals (c) 58.0030 0106 00 Other live animals \ Meat of swine, fresh, chilled or frozen, other than of domestic swine 58.0040 0203 1 1 90 0203 12 90 0203 19 90 0203 21 90 0203 22 90 0203 29 90 58.0050 0205 00 00 Meat of horses, asses, mules or hinnies, fresh, chilled or frozen \ Edible offal, fresh, chilled or frozen : 58.0060 0206 10 91 0206 10 99 0206 21 00 0206 22 90 0206 29 99 Of bovine animals 58.0070 0206 30 90 0206 41 99 0206 49 99 Of swine, other than domestic swine 58.0080 0206 80 91 0206 90 91 Of horses, asses, mules or hinnies 58.0090 0206 80 99 0206 90 99 Of sheep and goats 58.0095 0207 31 00 0207 50 10 Fatty livers of ducks or geese, fresh, chilled or frozen (d) 58.0100 0208 Other meat and edible meat offal , fresh, chilled or frozen 58.0160 CHAPTER 3 FISH AND CURSTACEANS, MOLLUSCS AND OTHER AQUATIC INVERTEBRATES ll Birds' eggs, in shell, fresh, preserved or cooked : 58.0180 0407 00 90 Other than poultry eggs 58.0190 0409 00 00 Natural honey 58.0200 0410 00 00 Edible products of animal origin, not elsewhere specified or included 58.0210 CHAPTER 5 PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED 58.0220 CHAPTER 6 LIVE TREES AND OTHER PLANTS, BULBS, ROOTS AND THE LIKE ; CUT FLOWERS AND ORNAMENTAL FOLIAGE (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken to ­ gether. (b) Agricultural products qualifying under the ordinary arrangements for exemption or total temporary suspension of the Common Customs Tariff are only token entries. (c) Entry within this CN code is subject to conditions laid down in the relevant Community provisions. (d) No AGR is levied. No L 308/4 Official Journal of the European Communities 8 . 11 . 90 (2) (3) 58.0230 0701 Potatoes, fresh or chilled 58.0240 0706 90 30 Horse-radish (Cochlearia armoracia) 58.0250 0708 Leguminous vegetables, shelled or unshelled, fresh or chilled 58.0260 ex 0709 20 00 0709 30 00 0709 40 00 0709 51 30 0709 60 10 0709 60 99 0709 90 70 0709 90 90 Other vegetables, fresh or chilled : Asparagus, from 1 October to 31 January Aubergines (egg-plants) Celery, other than celeriac Chantarelles Sweet peppers Other , Courgettes Other 58.0270 0710 all codes except 0710 80 10 Vegetables (uncooked or cooked by steaming or boiling in water), frozen 58.0280 0711 all codes except 0711 20 10 0711 2Q90 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservatives solutions), but unsuitable in that state for immediate consumption 58.0290 0712 10 00 0712 20 00 0712 30 00 0712 90 30 0712 90 50 ex 0712 90 90 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared : Potatoes Onions Mushrooms and truffles Tomatoes Carrots Other, excluding olives 58.0300 0713 Dried leguminous vegetables, shelled, whether or not skinned or split 58.0310 58.0320 0714 20 10 0714 90 90 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh or dried, whether or not sliced or in the form of pellets ; sago pith : Sweet potatoes for human consumption (c) Other 58.0370 0802 50 00 0802 90 90 Other nuts, fresh or dried, whether or not shelled or peeled : Pistachios Other 58.0380 0803 00 90 Bananas, including plantains, dried ( 58.0390 58.0410 58.0420 58.0430 58.0440 0804 10 00 0804 30 00 0804 40 10 0804 40 90 0804 50 00 Dates, figs, pineapples, avocados, guavas, mangoes and mangosteens, fresh or dried : Dates Pineapples Avocados, from 1 December to 31 May Avocados, from 1 June to 30 November Guavas, mangoes and mangosteens (c) Entry within this CN code is subject to conditions laid down in the relevant Community provisions. 8 . 11 . 90 Official Journal of the European Communities No L 308/5 ( 1 ) (2) (3) Citrus fruit, fresh or dried : 58.0450 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 0805 30 90 0805 40 00 0805 90 00 Clementines, from 15 May to 15 September Montreales and satsumas, from 15 May to 15 September Mandarins and wilkings, from 15 May to 15 September Tangerines, from 15 May to 15 September Other, from 15 May to 15 September Limes Grapefruit Other \ Melons (including watermelons) and papaws (papayas), fresh : 58.0470 0807 10 10 0807 10 90 0807 20 00 Watermelons Other Papaws (papayas) 58.0480 0809 40 90 ex 0809 20 10 ex 0809 20 90 Sloes, fresh Sour cherries (prunus cerasus), fresh 58.0490 0810 20 10 0810 20 90 0810 30 90 0810 40 30 0810 40 50 0810 40 90 0810 90 10 0810 90 30 0810 90 80 Other fruit, fresh 58.0500 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not con ­ taining added sugar or other sweetening matter 58.0510 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption I Fruit, dried, other than that of heading Nos 0801 to 0806 : 58.0520 0813 10 00 0813 20 00 0813 30 00 Apricots Prunes Apples Other fruit 0813 40 10 0813 40 30 0813 40 50 0813 40 60 0813 40 80 Peaches, including nectarines Pears Papaws (papayas) Other Mixtures of nuts or dried fruit of this chapter Fruit salads of dried fruit, other than that of heading Nos 0801 to 0806 0813 50 11 0813 50 19 ex 0813 50 30 ex 0813 50 91 Not containing prunes Containing prunes Mixtures of coconuts, Brazil nuts, cashew nuts, areca (or Betel) nuts or colanuts Mixtures of dried guavas, mangoes, mangosteens, papaws, tamarind, cashew apples, jackfruit, lychees or sapodilla plums 58.0530 0814 00 00 Peel of citrus fruit or melons (including watermelons), fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions 58.0545 CHAPTER 9 COFFEE, TEA, MATfi AND SPICES, EXCLUDING PRODUCTS FALLING WITHIN CN CODES 0905 00 00 AND 0907 00 00 58.0560 1105 Flour, meal and flakes of potatoes No L 308/6 Official Journal of the European Communities 8 . 11 . 90 ( 1 ) (2) (3) 58.0570 110610 00 1106 30 10 1106 30 90 Flour and meal of dried leguminous vegetables of heading No 0713, of sago or of roots or tubers of heading No 0714 ; flour, meal and powder of products of Chapter 8 : Flour and meal of dried leguminous vegetables of heading No 0713 Flour, meal and powder of the products of Chapter 8 58.0590 ex CHAPTER 12 OIL SEEDS AND OLEAGINCJS FRUITS ; MISCELLANEOUS GRAINS, SEEDS AND FRUIT ; INDUSTRIAL AND MEDICINAL PLANTS ; STRAW AND FODDER ; EXCLUDING SUGAR BEET AND SUGAR CANE FALLING WITHIN SUBHEADINGS 1212 91 AND 1212 92 00 58.0600 CHAPTER 13 LAC ; GUMS, RESINS AND OTHER VEGETABLE SAPS AND EXTRACTS 58.0610 CHAPTER 14 VEGETABLE PLAITING MATERIALS ; VEGETABLE PRODUCTS NOT ELSEWHERE SPECI ­ FIED OR INCLUDED 58.0625 ex 1502 00 Fats of bovine animals, sheep or goats, raw or rendered, whether or not pressed or solvent-extracted, excluding products falling within CN codes 1502 00 91 and 1502 00 99 58.0630 1503 00 Lard stearin, lard oil, oleostearin , oleo-oil and tallow oil, not emulsified or mixed or otherwise prepared 58.0640 1504 except code 1504 30 11 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemi ­ cally modified 58.0650 1505 Wool grease and fatty substances derived therefrom (including lanolin) 58.0660 1506 00 00 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified 58.0670 1507 Soya bean oil and its fractions, whether or not refined, but not chemically modified 58.0680 1508 Groundnut oil and its fractions, whether or not refined, but not chemically modified 58.0690 1511 Palm oil and its fractions, whether or not refined, but not chemically modified 58.0700 1512 Sunflower seed, safflower or cotton seed oil and fractions thereof, whether or not refined, but not chemically modified 58.0710 1513 Coconut (copra), palm kernel or babassu oil or fractions thereof, whether or not refined, but not chemically modified 58.0720 1514 Rape, colza or mustard oil and fractions thereof, whether or not refined, but not chemically modi ­ fied 58.0730 1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions whether or not refined, but not chemically modified 58.0740 1516 Animal and vegetable fats and oils and their fractions, partly or wholly hydrogenated, interesterified, re-esterified or elaidinized, whether or not refined, but not further prepared 58.0750 1517 Margarine ; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of diffe ­ rent fats and oils of this chapter, other than edible fats or oils or their fractions of heading No 1516 58.0760 1518 00 Animal or vegetable fats and oils and their fractions, boiled, oxidized, dehydrated, sulphurized, blown, polymerized by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading No 1516 ; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, not elsewhere specified or included 58.0770 1519 Industrial monocarboxylic fatty acids ; acid oils from refining ; industrial fatty alcohols 58.0780 1520 Glycerol (glycerine), whether or not pure ; glycerol waters and glycerol lyes 8 . 11 . 90 Official Journal of the European Communities No L 308/7 ( 1 ) (2) (3) 58.0790 1521 Vegetable waxes (other than triglycerides), beeswax, other insect waxes and spermaceti, whether or not refined or coloured 58.0800 1522 00 10 1522 00 91 1522 00 99 Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : Degras Oil foots and dregs ; soapstocks Other 58.0810 1602 20 10 1602 41 90 1602 42 90 1602 49 90 1602 50 90 1602 90 31 1602 90 69 1602 90 71 1602 90 79 1602 90 99 Other prepared or preserved meat, meat offal or blood : Goose or duck liver Of swine, other than of domestic swine Of bovine animals Of game or rabbit Of sheep or goats 58.0820 1603 00 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates 58.0830 1604 Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs 58.0840 1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved 58.0850 1702 50 00 Chemically pure fructose 58.0860 1702 90 10 Chemically pure maltose 58.0870 1704 Sugar confectionery (including white chocolate), not containing cocoa (') 58.0880 CHAPTER 18 COCOA AND COCOA PREPARATIONS 58.0890 CHAPTER 19 PREPARATIONS OF CEREALS, FLOUR, STARCH OR MILK, PASTRYCOOKS' PRODUCTS (2) 58.0900 CHAPTER 20 PREPARATIONS OF VEGETABLES, FRUIT, NUTS OR OTHER PARTS OF PLANTS 58.0910 ex CHAPTER 21 MISCELLANEOUS EDIBLE PREPARATIONS, EXCLUDING SUGAR SYRUPS FALLING WITHIN SUBHEADINGS 2106 90 30, 2106 90 51 , 2106 90 55 AND 2106 90 59 58.0920 ex CHAPTER 22 BEVERAGES, SPIRITS AND VINEGAR, EXCLUDING PRODUCTS FALLING WITHIN SUBHEADINGS 2204 10 11 TO 2204 30 10, 2206 00 10, 2208 40 10, 2208 40 90, 2208 90 11 AND 2208 90 19 58.0930 2301 Flours, meals and pellets, of meat or meat offal of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption ; greaves 58.0940 2302 50 00 Bran, sharps and other residues, whether or not in the form of pellets derived from the sifting, milling or other working of cereals or of leguminous plants Of leguminous plants 58.0950 2308 90 90 Vegetable materials and vegetable waste, vegetable residues and byproducts, whether or not in the form of pellets, of a kind used in animal feeding, not elsewhere specified or included Other 58.0960 2309 10 90 2309 90 10 2309 90 91 2309 90 99 Preparations of a kind used in animal feeding : Fish or marine mammal solubles Beet-pulp with added molasses Other 58.0970 CHAPTER 24 TOBACCO AND UNMANUFACTURED TOBACCO SUBSTITUTES (') The MOB for products falling within CN codes 1704 10 91 and 1704 10 99 shall be limited to 16% of the customs value. (2) No additional duties are levied for other preparations based on flour of leguminous vegetables in the form of sun-dried discs of dough known as 'papad'.